

116 HR 8897 IH: To direct the Secretary of Defense to carry out a program for the development of rapid and cost-effective medical countermeasures to pandemics, and for other purposes.
U.S. House of Representatives
2020-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8897IN THE HOUSE OF REPRESENTATIVESDecember 8, 2020Mr. Gosar introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo direct the Secretary of Defense to carry out a program for the development of rapid and cost-effective medical countermeasures to pandemics, and for other purposes.1.Pandemic Prevention Platform(a)DesignationThe Secretary of Defense shall designate a lead within the Department of Defense to implement and advance a program for the development of rapid and cost-effective medical countermeasures to pandemics.(b)ObjectivesThe Secretary shall ensure that the program carries out the following within 60 days of identifying a virus or other pathogen that may cause a pandemic with the goal of reducing this time frame to 28 days:(1)Grow the virus or other pathogen.(2)Identify an antibody or biologic product that targets the virus or other pathogen for use in a medical countermeasure.(3)Evolve the antibody or biologic product for increased potency.(4)Clinical grade product manufacturing.(5)Deliver the product to patients to induce protection in fewer than three days following administration.(6)Any other objective the Secretary of Defense deems necessary.(c)Collaboration and information sharingIn carrying out this section, the Secretary of Defense—(1)may collaborate with such Secretaries pursuant to the National Biodefense Strategy under section 1086 of the National Defense Authorization Act for Fiscal Year 2017 (6 U.S.C. 104);(2)shall ensure that information from the program is shared with such Secretaries pursuant to the National Biodefense Strategy under section 1086 of the National Defense Authorization Act for Fiscal Year 2017 (6 U.S.C. 104); and(3)through regular, structured, and close consultation with the Secretary of Health and Human Services and the Secretary of Homeland Security, shall ensure that the activities of the Department of Defense in carrying out the program are coordinated with, complement, and do not unnecessarily duplicate activities of other Federal agencies pursuant to the National Biodefense Strategy under section 1086 of the National Defense Authorization Act for Fiscal Year 2017 (6 U.S.C. 104).